DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2008/0268328 to Lee et al. 
1)	With respect to claim 8, Lee et al. teach the battery module comprising: a housing enclosing 200 a first group of battery cells (the left module) and a second group of battery cells (the right module), the housing including a coolant inlet port 210 configured to receive coolant and two coolant outlet ports 220 configured to release coolant; and a cooling system formed within the housing between the coolant inlet port 210 and the two coolant outlet ports 220, the cooling system is configured to separate the coolant into a first coolant flow directed to the first group of battery cells and a second coolant flow directed to the second group of battery cells, wherein the first coolant flow flows over the first group of battery cells in a first direction (the left) and the second coolant flow flows over the second group of battery cells in a second direction (the right), and wherein the first direction and the second direction are opposite to each other (Lee et al.: Sections [0052]-[0053]; Fig. 3).
Lee et al. discloses the claimed invention except for only one coolant outlet. It would have been obvious as of the effective filing dated of the claimed invention to have modified Lee et al. with integrating the two coolant outlet ports into one at the end of the cooling system, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2008/0268328 to Lee et al. in view of US Patent Application Publication 2014/0162106 to Fuerstner et al.
1)	With respect to claim 1, Lee et al. teach a battery module comprising: 
A plurality of modules fluidly communicating with each other, each module including:
an enclosure 200 having a base, the base having a plurality of first holes 232 disposed therein, the enclosure 200 including a coolant input port 210 and a coolant output port 220; the enclosure 200 having a coolant sub-system for circulating coolant being directed into the enclosure 200 through the coolant input port 210 and the plurality of first holes 232 and out of the enclosure through the coolant output port 220; 
a blast plate (a center portion of the enclosure 200) coupled to the base to the enclosure 200 via a retainer 230; 
a module cover (the cover of the outlets 220) disposed at an opposite end of the module from the blast plate (the center portion of the enclosure 200); 
the retainer 230 disposed within the enclosure 200 and configured to support a plurality of cells 236 (Lee et al.: Sections [0051]-[0059]; Figs. 3 and 4); 

	Lee et al. do not specifically teach the battery module comprising, a current carrier disposed between the module cover and the retainer and electrically coupled to the power connector; and the plurality of cells disposed in the enclosure and secured by the retainer and the base, electrical connections being formed between the plurality of cells and the current carrier.
	However, Fuerstner et al. teach a battery module comprising a current carrier (a terminal plate 115) disposed between the module cover (the perforated plate 16) and the retainer (the spacer) and electrically coupled to the power connector of the battery module; and the plurality of cells 11 disposed in the enclosure and secured by the retainer (the spacer) and the base of the enclosure, electrical connections being formed between the plurality of cells 11 and the current carrier (the terminal plate 115) (Fuerstner et al.: Section [0037]; Fig. 2). In this case, with the concept of having a current carrier, it would have been obvious as of the effective filing dated of the claimed invention to have the current carrier (the terminal plate 115 of Fuerstner et al.) disposed between the module cover (the cover of the outlets 220) and the retainer 230, the plurality of cells 236 disposed between the current carrier (the terminal plate 115 of Fuerstner et al.) and the blast plate (the center portion), the cells 236 being coupled to and supported by the retainer 230.
It would have been obvious as of the effective filing dated of the claimed invention to have modified Lee et al. with a current carrier disposed between the module cover and the retainer and electrically coupled to the power connector; and the plurality of cells disposed in the enclosure and secured by the retainer and the base, electrical connections being formed between the plurality of cells and the current carrier from Fuerstner et al. with the motivation of having a means such a terminal plate should be provided at the location for electrical connection.

2)	With respect to claim 2, Lee et al. do not specifically teach the battery module, wherein the plurality of first holes 232 each have a diameter in a range from 0.1 mm-5 mm. However, the size of the holes is result effective variable(s), as it depends on the flowrate of the coolant medium.  It would have been obvious as of the effective filing dated of the claimed invention to have a diameter in a range from 0.1 mm-5 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It has been held that discovering that general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller,105 USPQ 233.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

3)	With respect to claims 3 and 4, Lee et al. teach the battery module, wherein the plurality of first holes 232 are disposed on the base (Lee et al.: Sections [0051]-[0059]; Figs. 3 and 4). Lee et al. teach the same holes on the base of the battery module, therefor, lacking of any clear distinction between the claimed holes and those disclosed by Lee et al., it would have expected for the holes of Lee et al. to have each first hole of the plurality of first holes receives substantially the same inlet pressure and approximately the same volume flow is maintained through each first hole, wherein the substantially same inlet pressure is in a range of 0.05 psi-5 psi and the approximately same volume flow is 0.05 L/min-5 L/min as claimed lacking unexpected result showing otherwise.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2008/0268328 to Lee et al. in view of US Patent Application Publication 2014/0162106 to Fuerstner et al. in further view of US Patent Application Publication 2011/0294000 to Kim et al.
1)	With respect to claims 5 and 6, Lee et al. teach the battery module, the module cover (the cover of the outlets 220) and the blast plate (the center portion) are each coupled to the enclosure 200, forming a hermetic seal (Lee et al.: Sections [0051]-[0059]; Figs. 3 and 4).
	Lee et al. do not specifically teach wherein the module cover, the enclosure, and the blast plate are each comprised of at least one of: polycarbonate, polypropylene, acrylic, nylon, and acrylonitrile butadiene styrene (ABS); wherein the module cover and center divider comprise laser-transmissive polycarbonate, the enclosure comprises laser-absorptive polycarbonate.
However, Kim et al. teach a battery module comprising a housing 110, which is made of polycarbonate (Kim et al.: Section [0025]). In this case, with the concept of having a polycarbonate housing from Kim et al., it would have been obvious as of the effective filing dated of the claimed invention to have the module cover, the enclosure, and the blast plate made of polycarbonate. The Office takes the position that terms “laser-transmissive” and “laser-absorptive” are the properties of the polycarbonate. Kim et al. teach the same polycarbonate, therefor, lacking of any clear distinction between the claimed polycarbonate and those disclosed by Kim et al., it would have expected for the polycarbonate of Kim et al. to have the same properties as claimed lacking unexpected result showing otherwise.
It would have been obvious as of the effective filing dated of the claimed invention to have modified Lee et al. with the teaching above from Kim et al. with the motivation of having a means such polycarbonate is a common material for housing or covering of a battery module.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2008/0268328 to Lee et al. in view of US Patent Application Publication 2014/0162106 to Fuerstner et al. in further view of US Patent Application Publication 2007/0141459 to Goto et al.
1)	With respect to claim 7, Lee et al. do not specifically teach the battery module further comprising: a tray having the plurality of modules disposed therein, the tray including: a positive bus bar; a negative bus bar, the positive and negative bus bars being separately electrically coupled to the power connectors associated with the plurality of modules; and a plurality of lateral supports; and a coolant system for circulating coolant being pumped into the tray such that each of the modules is at approximately the same predetermined temperature, wherein the enclosure further includes a first tab disposed at a first end of the enclosure and a second tab disposed at a second end of the enclosure, the first end being distal from the second end, and the first tab and the second tab being mechanically coupled to a respective lateral support of the plurality of lateral supports.
However, Goto teaches a battery system comprising further comprising: a tray (a reinforcing louver 27) having the plurality of modules (the battery block) disposed therein, the tray (the reinforcing louver 27) including: a positive bus bar 9; a negative bus bar 10, the positive and negative bus bars 9 and 10 being separately electrically coupled to the power connectors (a positive electrode power cable 37 and negative electrode power cable 38 associated with the plurality of modules (the battery block); and a plurality of lateral supports (the outer frame holders 5); and a coolant system for circulating coolant being pumped into the tray (a reinforcing louver 27 such that each of the modules (the battery block) is at approximately the same predetermined temperature, wherein the enclosure 22 and 41 further includes a first tab 9 disposed at a first end of the enclosure 22 and 41 and a second tab 10 disposed at a second end of the enclosure 22 and 32, the first end being distal from the second end, and the first tab 9 and the second tab being mechanically coupled to a respective lateral support (the outer frame holder 5) of the plurality of lateral supports (the outer frame holder 5) (Goto: Sections [0052] and [0074]; Figs. 1, 2 and 7-10).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Lee et al. with the teaching above from Goto et al. with the motivation of having a means such a cooling system with the specific structure would improve the cooling efficiency of the battery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        12/17/2022